         Case 7:18-cv-06697-KMK Document 81 Filed 08/28/20 Page 1 of 1




                                        JOINT LETTER


                                         August 28, 2020


Via ECF
Honorable Judith C. McCarthy
United States District Court
300 Quarropas Street
White Plains, NY 10601-4150

       Re:     Holland v. Matos, et al., 18 Civ. 6697 (KMK) (JCM)

Your Honor:

       The undersigned counsel for all parties write to update the Court regarding the status of
discovery in this action. The parties have concluded depositions. Following the last deposition
on August 25, 2020, Plaintiff wrote to Defendants regarding certain documents, which Plaintiff
believes that Defendants have failed to produce. The parties continue to confer regarding those
documents and respectfully request a one-week extension to conclude fact discovery.

      In light of the above, the parties request that the Court extend the deadline to complete fact
discovery until September 4, 2020.

                                     Respectfully submitted,


SCOTTHULSE, PC                                       KRAMER LEVIN NAFTALIS & FRANKEL LLP
Luis F. Calvo                                        Michael Cohen
One San Jacinto Plaza                                1177 Avenue of the Americas
201 E. Main Drive, Suite 1100                        New York, New York 10036
El Paso, Texas 79901                                 (212) 715-9230
(915) 533-2493                                       Attorneys for Thomas Matos, Nanci Matos
Attorneys for Greg Holland                           & BestLife Gifts, LLC


                                     SO ORDERED:

                                     Application granted. The deadline to complete fact discovery and
                                     the deadline for the corporate defendants to retain counsel for all
                                     purposes are both extended to September 4, 2020. The parties are
                                     directed to provide a further status update to the Court on
                                     September 4, 2020.

                                      ________________________                       8-28-2020
                                     JUDITH C. McCARTHY
                                     United States Magistrate Judge
